Title: To John Adams from J.B. Binon, 3 February 1819
From: Binon, J.B.
To: Adams, John


				
					Monsieur
					Boston le 3 fevrier 1819.
				
				J’ai l’honneur de vous annoncer que je viens de faire mouler votre buste; le premier éxemplaire vous est déstiné, le second à l’honnorable J’hon Quincy Adams, votre fils, et le troisiéme à l’Athéneum.Comme plusieurs personnes m’ont témoignés le desirs d’en avoir, avant de le rendre public, je crois de mon devoir de vous demander si vous n’y trouvez aucun inconvenient, ainsi je n’en délivrerai aucun autre avant que vous ne m’avez autorisé à le faire; veuillez je vous supplie derober quelques instants à vos occupations et me transmettre votre intention à ce sujet.en attendant, Monsieur, l’honneur de votre réponse je suis avec le plus profond réspect / Votre trés humble et obeissant / Serviteur
				
					Binonsculpteur
				
				
			